[logo –American FundsSM] DEFERRED COMPENSATION PLAN TABLE OF CONTENTS Paragraph Title Page No 1.Definitions 1 2.Introduction 4 3.PlanOversight; Administration and Amendment 4 3.1.Plan Oversight and Operation 4 3.2.Plan Interpretation and Administration 4 3.3.Plan Amendment 5 3.4.Plan Termination 5 4.Election to Defer Payments 5 4.1.Election to Defer 5 4.2.Current Independent Board Members 5 4.2.a.Newly Elected or Appointed Independent Board Members 5 4.3.Modification or Revocation of Election to Defer 5 5.Beneficiary Designation 6 6.Deferred Payment Account 6 6.1.Crediting Amounts 6 6.2.Change of Investment Designation 6 6.3.Exchange Requests 6 6.4.Plan Participants Serving on Money Market Fund Boards 7 7.Timing and Manner of Payments 7 7.1.Timing of Payments 7 7.2.Manner of Payment – Lump Sum 7 7.3.Alternative Payment Methods 7 7.4.Death of Plan Participant 8 7.5.Disability of Plan Participant 8 7.6.Unforeseeable Emergency 8 7.7.Modification or Revocation for Post-2004 Deferrals 8 7.7.a.Special Transition Rule 8 7.8.Modification or Revocation for Pre-2005 Deferrals 9 8.Miscellaneous 9 Signature Pages Exhibits A through D 1. DEFINITIONS 1.1.Administrator.An individual designated by CRMC to process forms and receive Plan related communications from Plan Participants and otherwise assist the Committee in the administration of the Plan. 1.2.Beneficiary(ies).The person or persons last designated in writing by a Plan Participant in accordance with procedures established by the Committee to receive the amounts payable under the Plan in the event of the Plan Participant’s death.A Plan Participant may designate a Primary Beneficiary(ies) to receive amounts payable under the Plan upon the Plan Participant’s death.A Plan Participant may also name a Contingent Beneficiary(ies) to receive amounts payable under the Plan upon the Participant’s death if there is no surviving Primary Beneficiary(ies). 1.3.Board(s).The Board of Directors of a Fund(s). 1.4.Committee.A group of Independent Board Members responsible for oversight and operation of the Plan.The Committee must consist of a minimum of three members, each currently serving as an Independent Board Member of at least one Fund.Each Fund, by the affirmative vote of at least a majority of its Board (including a majority of the Fund’s Independent Board Members) shall appoint the initial members of the Committee.Thereafter, the Committee shall determine its membership by majority vote. 1.5.CRMC.Capital Research and Management Company. 1.6.Date of Crediting. (i) With respect to a retainer deferred by a Plan Participant, the Date of Crediting is the first day of the period to which the retainer relates. (ii) With respect to a meeting fee deferred by a Plan Participant, the Date of Crediting is the date of the meeting. (iii) If any Date of Crediting falls on a Saturday, Sunday or federal holiday, the Date of Crediting will be the first business day following such Saturday, Sunday or federal holiday. 1.7.Deferred Payment Account(s).An account established in the name of the Plan Participant on the books of each Fund serviced by the Plan Participant.Such account shall reflect the number of Phantom Shares credited to the Plan Participant under the Plan.A Deferred Payment Account will be divided into two separate Deferred Payment Accounts.One account will contain deferrals made prior to January 1, 2005, including any earnings thereon (“pre-2005 deferrals”).The other account will contain deferrals made on or after January 1, 2005, including any earnings thereon (“post-2004 deferrals”). 1.8.Disabled or Disability.A Plan Participant is disabled when he or she is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months. 1.9.Exhibit A (“List of Participating Funds”).List of mutual funds managed by CRMC that have adopted the Plan. 1.10.Exhibit B (“Deferral Election Form”).A form indicating the compensation to be deferred under the Plan and the timing and manner of distribution.This form must be filed with the Administrator prior to the first day of the calendar year to which it first applies.Notwithstanding the foregoing, any person who is first elected or appointed an Independent Board Member of the Fund may file this form before or within 30 days after first becoming an Independent Board Member. 1.11.Exhibit C (“Beneficiary Designation Form”).A form indicating the beneficiary designations of a Plan Participant. 1.12.Exhibit D (“Rate of Return Election Form”).A form indicating the percentages of deferrals allocated to each Fund. 1.13.Fixed Dollar Installment Method.One of the two alternative methods to a lump-sum available for payments under the Plan other than for reasons of death, Disability or Unforeseeable Emergency.The amount of each installment shall equal the fixed dollar amount previously selected by the Plan Participant on Exhibit B.A Plan Participant’s Deferred Payment Account subject to the Fixed Dollar Installment method shall be adjusted by the amount of each such installment payment by reducing the number of Phantom Shares of each Fund credited to the Deferred Payment Account using the net asset values per Class A share as of the last day of the calendar quarter immediately preceding the date of payment.These reductions shall occur proportionately so that, with respect to each such Fund, the ratio of the value of all Phantom Shares of the Fund to the value of the Deferred Payment Account shall remain the same before and after each installment payment. 1.14.Fund(s).A mutual fund advised by CRMC, collectively the “Funds.” 1.15.Independent Board Member(s).Directors or trustees, and as applicable, advisory board members and director or trustee emeriti who are not considered “interested persons” of any mutual fund managed by CRMC under the Investment Company Act of 1940 and listed in Exhibit A. 1.16Money Market Fund.The Cash Management Trust of America (CMTA), The U.S.
